Irvine, C.
We have in this case, properly authenticated, a bill of exceptions and a transcript of the verdict, motion for new trial, and judgment. In addition to this there is a bundle of loose papers which look as if they might be the original files from the office of the clerk of the district court, but not authenticated as such, and a stipulation of counsel that the original files may be used in lieu of a transcript. This does not comply with the statutes regulating proceedings in this court. (Moore v. Waterman, 40 Neb., 498; Bell v. Beller, 40 Neb., 501; School District v. Cooper, 44 Neb., 714; McDonald v. Grabow, 46 Neb., 406; Otis v. Butters, 46 Neb., 492; Peck v. Nebraska Loan & Trust Co., 50 Neb., 227.) Without a transcript of the pleadings we are unable to examine the evidence to ascertain whether it was sufficient to support the verdict, as we have no means of determining what was in issue. Nor have we the instructions before us for examination. All assignments of error relate to questions of this character.
Affirmed.
Harrison, J., not sitting.